DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. Claims [1 and 12] are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, and 12 recites the limitation “transmit the spread light of the plurality of colors” in lines 7-8 and  11-12 respectively, however the claim language doesn’t explicitly recite where the plurality of  spread lights are being  transmitted.  Thus making the claim as a whole  vague and un clear to one of ordinary skill in the art.
 Claims 2-11 fails to cure the deficiency of claim 1 ,thus rejected by the same reasoning.
Claims 13-20 fails to cure the deficiency of claim 12 ,thus rejected by the same 
reasoning.

 For the purpose it is  interpreted as being transmitted to the  respective image sensor array.

                                                            Response to Arguments
3. Applicant's arguments filed on 06/21/2022  have been fully considered but they are not persuasive.
 Applicant argues  on page 9 of his remark filed on 06/21/2022 on a substance that, “a color separation element provided on the spacer layer and configured to separate the incident light into light of a plurality of colors based on a wavelength band and transmit the separated light of the plurality of colors,” as recited in claim 1”.

 Examiner respectfully disagrees the primary reference discloses Amaya-Beniez, discloses a spacer layer provided on the light sensor array in  ¶0039. However  The  primary reference  doesn’t seem to explicitly discloses: a color separation element provided on the spacer layer and configured to separate the incident light into light of a plurality of colors based on a wavelength band and transmit the separated light of the plurality of colors.  On the other hand the secondary reference Egawa discloses : the filter and reflector units 22R, 22G, 22B [22R filter R and reflects G and B;22G filters G and reflects R and B, 22B, filters B and reflects R and G; 22R, 22G, 22B are equated to the claimed color separation element  by the virtue of transmitting the corresponding color and reflecting the compliment, the claim language is broad  it doesn’t require a single element] selectively transmit or reflect the different colors of light to the dedicated R, G and B photoelectric conversion elements 21R, 21G, 21B by light transmission and reflection of each color in the incident light in ¶0036, as depicted also in fig. 4    Egawa further discloses the light emitted from the inner-layer lens 31 goes straight through the inside of the first transparent layer 24 [can also be a spacer as depicted in fig. 4  where 22G, 22rRand 22B are aligned as depicted  in fig. 4] towards the filter and reflector unit 22G [since it reflects the R and B by the virtue of filtering and transmitting G wavelength light same applies to 22B and 22R, reflect the complement and transmit the corresponding color having analogs wavelength to the filter]. The image sensor 12 can efficiently separate the color light in the filter and reflector unit 22G by aligning the direction of movement of the light so that the light may enter almost perpendicularly from the inner-layer lens 31 to the filter and reflector unit 22G. In ¶0052-0053.  The motivation of modifying the primary reference By Egawa  would be  to separate incident light into different color-band to thereby improve the optical efficiency of Amaya-Benitez’s device.   Thus combination reasonably discloses the claimed invention as amended.



                                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. Claims [ 1-6, 8-10, 12-17 and 19-20] is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaya-Beniez (US. 20200096614) in view of  Egawa US. 2013/0181114).

Re Claim 1,  Amaya-Benitez discloses an image sensor (see for example 12 fig. 4, the photo electric conversion layer) comprising: a light sensor array comprising a plurality of light sensors configured to detect an incident light and convert the incident light into an electrical signal (see 15 fig. 4), the plurality of light sensors being provided in a plurality of pixels (see ¶ 0070, a pixel array 15); a spacer layer provided on the light sensor array (see ¶0039, one or more dielectric layers, e.g. for electric insulation between the nanostructure layer and the phot-detection layer); ; and a focusing element comprising a nanostructure in a region corresponding to at least one pixel among the plurality of pixels and configured to perform auto focusing (see ¶0071, the multiple nanostructure areas 14 has at least one nano-antenna, as described herein and as will be also explained in the following, wherein the nano-antenna is formed based on nano-wires (not shown) made of gold, which has the focusing and wavelength filtering function as explained herein [the focusing is executed automatically without a user intervention).

Amaya-Benitez discloses a nanostructure which also functions as a wavelength filtering. However Amaya-Benitez doesn’t seem to explicitly disclose a color separation element provided on the spacer layer and configured to separate the incident light into light of a plurality of colors based on a wavelength band and transmit the separated light of the plurality of  colors.

Nonetheless  in the same field of endeavor Egawa discloses an image processing device as Amaya-Benitez (see Egawa fig. 2). Egawa further discloses a color separation element provided on the spacer layer and configured to separate the incident light into light of a plurality of colors based on a wavelength band and transmit the separated light of the plurality of  colors (see  27, 22R, 22G and 22B fig. 4 and ¶¶ 0036, and 0052-0054,  . The filter and reflector unit 22G transmits the G, The filter and reflector unit 22R transmits the R. The filter and reflector unit 22B transmits the B and my response to applicant’s remark above).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated before the effective filling date of the claimed invention to modify Amaya-Benitez by the teachings of Egawa for example by incorporating or imbedding the color filter and reflector of Egawa by uniformly coating nano-size fine titanium oxide particles on the substrate (see Egawa ¶0036) in the device of Amaya-Benitez since this would allow to separate incident light into different color-band thus improving the optical efficiency of Amaya-Benitez’s device.  


Re Claim 2, Amaya-Benitez as modified further discloses, wherein the focusing element is provided on a same layer as the color separation element (see  Amaya-Benitez  ¶0071, Hence, each of the nanostructure areas 14 focuses and filters light which incidents from top within a field of view (dashed lines in FIG. 3) onto the nanostructure layer 11 and Egawa 22R, 22G and 22B fig. 4).

Re Claim 3, Amaya-Benitez further as modified further discloses, wherein an upper surface of the focusing element and an upper surface of the color separation element are on a same plane (see Amaya-Benitez ¶0071,  Hence, each of the nanostructure areas 14 focuses and filters light which incidents from top within a field of view (dashed lines in FIG. 3) onto the nanostructure layer 11).

Re Claim 4, Amaya-Benitez further as modified further discloses, wherein the focusing element comprises a binary lens structure (see  Amaya-Benitez, fig, 12,  and  ¶0103, a nanostructure array 51 including nanostructures 52 having a sphere-like shape is illustrated in FIG. 10 in a top view and in FIG. 11 in a side view, wherein the nanostructure layer 50 is arranged on a photo-detection layer 12, such as the photo-detection layer of FIGS. 2 and 3, [the smaller and bigger nano structures (52) on which the focusing element is constituted]).

Re Claim 5, Amaya-Benitez as modified further discloses , wherein the nanostructure included in the focusing element is provided in concentric circles (see Amaya-Benitez ¶0083, nanostructures 32 having a spiral-like shape is illustrated in FIG. 6) .

Re Claim 6, Amaya-Benitez as modified  further discloses, wherein the nanostructure of the focusing element has a shape dimension of a sub wavelength of the incident light (see Amaya-Benitez ¶007, the nanostructure layer has a wavelength filtering function, [by the virtue of light wavelength filtering posses a sub wavelength of the light]). 


Re Claim 8, Amaya-Benitez further as modified further discloses, wherein the color separation element comprises the nanostructure having a shape dimension of a sub wavelength of the light (see Amaya-Benitez ¶0053,. the nanostructure layer is electrically tunable to a predefined wavelength range. The nanostructures of the nanostructure layer may change their susceptibility upon application of an electric voltage and/or they may change their transmittance characteristics and, thus, the range of filtered wavelength may be adapted or tuned accordingly [ by the virtue of changing the wavelength of the nanostructure as desired])..

Re Claim 9, Amaya-Benitez as modified further discloses, wherein the image sensor comprises a plurality of regions configured to receive the incident light having different incidence angles, and a position of the focusing element provided in a corresponding pixel is different based on the plurality of regions (see Amaya-Benitez 11 fig. 3, the incident light on the nanostructure 11).

Re Claim 10, Amaya-Benitez as modified further discloses, wherein the plurality of regions comprises a center region of the image sensor and a peripheral region of the image sensor (see Amaya-Benitez 11’ fig. 4), the focusing element is provided at a center of the corresponding pixel in the center region, and the focusing element is shifted and provided at the center of the corresponding pixel in the peripheral region (see Amaya-Benitez  fig. 4, the focusing element are on the nanostructure as depicted in fig. 4 along the pixel array 15 including central and peripheral regions).

Re Claim 12,  Amaya-Benitez  discloses an electronic device (see fig. 4) comprising: an objective lens (see 19 fig. 4); and an image sensor configured to generate an image of light incident through the objective lens (see 15 fig. 4), wherein the image sensor comprises: a light sensor array comprising a plurality of light sensors configured to detect the incident light and convert the incident light into an electrical signal (see ¶0070,  The photo-detection layer 12 has a pixel array 15, which is divided into multiple pixels 16 arranged in columns and rows of an array (as known per se), wherein each of the pixels is configured to generate an electric charge or signal upon detection of incoming light), the plurality of light sensors being provided in a plurality of pixels (see ¶0070,  The photo-detection layer 12 has a pixel array 15, which is divided into multiple pixels 16 arranged in columns and rows of an array); a spacer layer provided on the light sensor array (see ¶0039, one or more dielectric layers, e.g. for electric insulation between the nanostructure layer and the phot-detection layer); 

Amaya-Benitez discloses a nanostructure which also functions as a wavelength filtering. However Amaya-Benitez doesn’t seem to explicitly disclose a color separation element provided on the spacer layer and configured to separate the incident light into light of a plurality of colors based on a wavelength band and transmit the separated light of the plurality of  colors.

Nonetheless  in the same field of endeavor Egawa discloses an image processing device as Amaya-Benitez (see Egawa fig. 2). Egawa further discloses a color separation element provided on the spacer layer and configured to separate the incident light into light of a plurality of colors based on a wavelength band and transmit the separated light of the plurality of  colors (see  27, 22R, 22G and 22B fig. 4 and ¶¶ 0036, and 0052-0054,  . The filter and reflector unit 22G transmits the G, The filter and reflector unit 22R transmits the R. The filter and reflector unit 22B transmits the B and my response to applicant’s remark as discussed above).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated before the effective filling date of the claimed invention to modify Amaya-Benitez by the teachings of Egawa for example by incorporating or imbedding the color filter and reflector of Egawa by uniformly coating nano-size fine titanium oxide particles on the substrate (see Egawa ¶0036) in the device of Amaya-Benitez since this would allow to separate incident light into different color-band thus improving the optical efficiency of Amaya-Benitez’s device.  

Re Claim 13, Claim 13 except its dependency has substantially same limitation as  claim 2 above, thus analyzed and rejected by the same reasoning.

Re Claim 14, Claim 43 except its dependency has substantially same limitation as  claim 3 above, thus analyzed and rejected by the same reasoning.

Re Claim 15, Claim 15 except its dependency has substantially same limitation as  claim 4 above, thus analyzed and rejected by the same reasoning.

Re Claim 16, Claim 6 except its dependency has substantially same limitation as  claim 5 above, thus analyzed and rejected by the same reasoning.

Re Claim 17, Claim 17 except its dependency has substantially same limitation as  claim 6 above, thus analyzed and rejected by the same reasoning.

Re Claim 19, Claim 19 except its dependency has substantially same limitation as claim 9 above, thus analyzed and rejected by the same reasoning.

Re Claim 20, Claim 20 except its dependency has substantially same limitation as claim 10 above, thus analyzed and rejected by the same reasoning.

Allowable Subject Matter
5. Claims [7,11 and  18] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                          Conclusion
6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698